Citation Nr: 1512385	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-03 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for an adjustment disorder with mood changes.


REPRESENTATION

Veteran is represented by:  James Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Attorney





INTRODUCTION

The Veteran served on active duty from February 1990 to February 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The evidence of record reflects that the Veteran sustained a traumatic brain injury during a motor vehicle accident in June 2005.  Following the accident, the Veteran was provided diagnoses of anxiety disorder, posttraumatic stress disorder, post-concussion syndrome, and adjustment disorder with mood changes.  In a May 2010 rating decision, service connection was granted for an adjustment disorder with mood changes, and a 10 percent disability rating was assigned, effective March 1, 2010.  Thereafter, the Veteran appealed, seeking a higher initial rating for his service-connected adjustment disorder with mood changes.

In October 2009, the Veteran underwent a VA psychological examination to assess the severity of his service-connected adjustment disorder with mood changes.  During the examination, the Veteran stated that he was "a little depressed at times, in a funk once a week or maybe more."  He denied experiencing panic attacks and indicated that his relationship with his wife was "average with some marital problems."  

In a written statement received in March 2011, the Veteran indicated that he started experiencing panic attacks and intrusive memories of the accident.  He stated that his wife told him on several occasions that he was "unfeeling and irritable most of the time."  He also reported losing interest in his marital relationship and having no sexual desire.

In a March 2011 written statement, the Veteran's wife reported that the Veteran woke up during the night after nightmares approximately two or three times a week.  She indicated that the Veteran had a bad temper, which put a strain on their marriage.  She also stated that the Veteran lost all interest in socializing and noted that the Veteran said he "does not like people."

Given that the most recent VA examination was conducted over five years ago, and there is an indication that the Veteran's disability may have increased in severity, the Board finds that a remand is necessary to conduct another examination and assess the current severity of the Veteran's adjustment disorder with mood changes.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Additionally, the evidence of record contains psychiatric treatment records through December 2009.  Because the most recent records were received over five years ago, the RO should attempt to obtain any additional relevant psychiatric treatment records which are not already associated with the Veteran's claims file.  

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all relevant psychiatric records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected adjustment disorder with mood changes.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must comment on the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms, to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

After reviewing the evidence of record, the examiner must also comment on whether any symptoms attributable to the Veteran's adjustment disorder with mood changes has increased in severity throughout the pendency of this appeal.  If the examiner believes that the Veteran's symptoms have increased in severity, the examiner must provide an approximate date of onset of the increased symptomatology, if possible. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable.
 
4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the issue of entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected adjustment disorder with mood changes.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




